         Case 1:20-cv-09391-PGG Document 12
                                         11 Filed 02/09/21
                                                  02/05/21 Page 1 of 2




                                                                                    ipayano@hnrklaw.com

                                                            February 5, 2021




VIA ECF
VIA UPS

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

Re:    S.A. and I.A., individually and on behalf of L.A., v. New York City Dept. of Educ.
       1:20-CV-09391

Dear Judge Gardephe,

       Our firm represents Defendant New York City Department of Education (“Defendant”)
in the above-referenced matter, wherein Plaintiffs seek attorneys’ fees and related costs
following an administrative hearing under the Individuals with Disabilities Education Act
(“IDEA”), 20 U.S.C. § 1400, et seq. We write to respectfully request a 45-day extension of
Defendant’s time to answer the Complaint from February 12, 2021 until March 29, 2021. This is
Defendant’s second such request, and Plaintiff’s counsel consents to this request. We further
request that the initial conference, currently scheduled for February 25, 2021, be adjourned until
after Defendant answers the Complaint.

        Defense counsel was appointed on January 13, 2021 and is in the process of reviewing
the case file, including the underlying administrative record and attorney billing records. The
requested 45-day extension will allow Defendant time to complete its investigation of the
underlying facts and meaningfully respond to the allegations in the Complaint. At the same
time, the parties intend to engage in efforts to resolve this matter through settlement.

        Accordingly, Defendant respectfully requests that its time to answer the Complaint be
extended by 45 days, until March 29, 2021, and the initial conference scheduled for a date
thereafter.

       We thank the Court for its time and consideration of this request.
                Case 1:20-cv-09391-PGG Document 12
                                                11 Filed 02/09/21
                                                         02/05/21 Page 2 of 2

February 5, 2021
Page 2


                                                                    Respectfully submitted,




                                                                    Iricel E. Payano


       cc:    VIA ECF
              Adam Dayan
              Law Offices of Adam Dayan, PLLC
              222 Broadway 19th Floor
              New York, NY 10038
              Attorney for Plaintiffs


             MEMO ENDORSED

             The application is granted. The conference scheduled for February 25, 2021 is adjourned to
             April 8, 2021 at 10:45 a.m. by telephone.

             The parties are directed to dial 888-363-4749 to participate, and to enter the access code
             6212642. The press and public may obtain access to the telephone conference by dialing the
             same number and using the same access code. The Court is holding multiple telephone
             conferences on this date. The parties should call in at the scheduled time and wait on the line for
             their case to be called. At that time, the Court will un-mute the parties’ lines. Two days before
             the conference, the parties must email Michael_Ruocco@nysd.uscourts.gov and
             GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
             using to dial into the conference so that the Court knows which numbers to un-mute. The email
             should include the case name and case number in the subject line.




             February 9, 2021
